EXHIBIT 10.9

 

TWENTIETH LOAN MODIFICATION AGREEMENT

 

This Twentieth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into on May 15, 2008 by and between SILICON VALLEY BANK, a California
chartered bank, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts  02462
(“Bank”) and ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at 200
Wheeler Road, Burlington, Massachusetts 01803 for itself and as successor by
merger with ASPENTECH, INC., a Texas corporation with offices at 200 Wheeler
Road, Burlington, Massachusetts 01803 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007, A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007, A CERTAIN SEVENTEENTH LOAN MODIFICATION AGREEMENT DATED
DECEMBER 28, 2007,  A CERTAIN EIGHTEENTH LOAN MODIFICATION AGREEMENT DATED
JANUARY 24, 2008 AND A CERTAIN NINETEENTH LOAN MODIFICATION AGREEMENT DATED
APRIL 11, 2008 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     THE LOAN AGREEMENT SHALL BE AMENDED BY
INSERTING THE FOLLOWING NEW DEFINITIONS TO APPEAR ALPHABETICALLY IN SECTION 8
THEREOF:


 


““APP FACILITIES” MEANS ANY COLLATERALIZED OBLIGATIONS UNDER ANY ACCOUNTS
RECEIVABLE PURCHASE AGREEMENT EXISTING AS OF THE DATE HEREOF BETWEEN BORROWER
ANY OTHER PARTY, INCLUDING, WITHOUT LIMITATION, THAT CERTAIN NON RECOURSE
RECEIVABLES PURCHASE AGREEMENT BY AND BETWEEN BORROWER AND SILICON, DATED AS OF
DECEMBER 31, 2003, AS AMENDED AND AS MAY BE FURTHER AMENDED AND IN EFFECT FROM
TIME TO TIME.”


 

--------------------------------------------------------------------------------



 


(II)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“MATURITY DATE


 


(SECTION 6.1):         MAY 15, 2008”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“MATURITY DATE


 


(SECTION 6.1):         NOVEMBER 15, 2008”


 


(III)                               THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 5 OF THE SCHEDULE THERETO:


 


““ADJUSTED QUICK RATIO” IS THE RATIO OF (I) QUICK ASSETS TO (II) CURRENT
LIABILITIES PLUS THE FACE AMOUNT OF ALL ISSUED LETTERS OF CREDIT, LESS THE
CURRENT PORTION OF DEFERRED REVENUE AND OTHER INCOME RECEIVED IN ADVANCE, LESS
THE OUTSTANDING PRINCIPAL BALANCE OF ALL DEBT SUBORDINATED TO THE OBLIGATIONS ON
TERMS SATISFACTORY TO SILICON.


 


“QUICK ASSETS” IS, ON ANY DATE, THE BORROWER’S CONSOLIDATED, UNRESTRICTED CASH,
CASH EQUIVALENTS, NET BILLED ACCOUNTS RECEIVABLE (PLUS THE CURRENT PORTION OF
LONG-TERM INSTALLMENT RECEIVABLES, NET OF UNAMORTIZED DISCOUNTS)  AND
INVESTMENTS WITH MATURITIES OF FEWER THAN 12 MONTHS DETERMINED ACCORDING TO
GAAP.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“ADJUSTED QUICK RATIO” IS THE RATIO OF (I) QUICK ASSETS TO (II) CURRENT
LIABILITIES (INCLUDING, WITHOUT LIMITATION OR DUPLICATION, THAT PORTION OF THE
OUTSTANDING OBLIGATIONS UNDER THIS AGREEMENT THAT WOULD OTHERWISE CONSTITUTE
CURRENT LIABILITIES) PLUS, WITHOUT DUPLICATION, THE FACE AMOUNT OF ALL ISSUED
LETTERS OF CREDIT, LESS THE CURRENT PORTION OF DEFERRED REVENUE AND OTHER INCOME
FROM INSTALLMENT RECEIVABLES RECEIVED IN ADVANCE, LESS THE OUTSTANDING PRINCIPAL
BALANCE OF DEBT SECURED BY COLLATERALIZED RECEIVABLES PURSUANT TO THE APP
FACILITIES.”


 


“QUICK ASSETS” IS, ON ANY DATE, THE BORROWER’S (I) CONSOLIDATED, UNRESTRICTED
CASH AND CASH EQUIVALENTS, PLUS (II) NET BILLED ACCOUNTS RECEIVABLE (INCLUDING
THE CURRENT PORTION OF LONG-TERM INSTALLMENT RECEIVABLES (NET OF UNAMORTIZED
DISCOUNTS, BUT EXCLUDING NET BILLED ACCOUNTS RECEIVABLE THAT COLLATERALIZE THE
APP FACILITIES) PLUS (III) INVESTMENTS WITH MATURITIES OF FEWER THAN 12 MONTHS
DETERMINED ACCORDING TO GAAP.


 


(IV)                              SECTION 6(1) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED FURTHER, HOWEVER, IN ALL INSTANCES, BORROWER SHALL NOT BE REQUIRED
TO DELIVER TRANSACTION REPORTS TO BANK DURING THE PERIOD COMMENCING AUGUST 1,
2007 THROUGH MAY 15, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED FURTHER, HOWEVER, IN ALL INSTANCES, BORROWER SHALL NOT BE REQUIRED
TO DELIVER TRANSACTION REPORTS TO BANK DURING THE PERIOD COMMENCING AUGUST 1,
2007 THROUGH AUGUST 15, 2008.”


 


2

--------------------------------------------------------------------------------



 


(V)                                 SECTION 6(2) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY
ACCOUNTS PAYABLE AGINGS TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007
THROUGH MAY 15, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY
ACCOUNTS PAYABLE AGINGS TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007
THROUGH AUGUST 15, 2008 (REPORTING WILL BE DUE AS SCHEDULED COMMENCING WITH THE
PERIOD ENDING JULY 31, 2008).”


 


(VI)                              SECTION 6(3) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 


“; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY
RECEIVABLE AGINGS TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH
MAY 15, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY
RECEIVABLE AGINGS TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH
AUGUST 15, 2008 (REPORTING WILL BE DUE AS SCHEDULED COMMENCING WITH THE PERIOD
ENDING JULY 31, 2008).”


 


(VII)                           SECTION 6(4) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER (I) ITS MONTHLY
UNAUDITED FINANCIAL STATEMENTS FOR PERIODS ENDING ON A DATE BETWEEN APRIL 30,
2007 AND JULY 31, 2007, INCLUSIVE, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN
ANY EVENT WITHIN THIRTY DAYS AFTER THE END OF EACH APPLICABLE MONTH,  (II) ITS
MONTHLY UNAUDITED FINANCIAL STATEMENT FOR PERIOD ENDING ON AUGUST 31, 2007, IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE NOVEMBER 15,
2007,  (III) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON
SEPTEMBER 30, 2007, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN DECEMBER 15, 2007,  (IV) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS
FOR THE PERIOD ENDING ON DECEMBER 31, 2007, IN DRAFT FORM AS SOON AS AVAILABLE,
AND IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL FORMS TO BE DELIVERED
TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE
SEC BUT IN NO EVENT LATER THAN MAY 15, 2008, AND (V) ITS MONTHLY UNAUDITED
FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON MARCH 31, 2008, AS SOON AS
AVAILABLE, AND IN ANY EVENT NO LATER THAN LATER THAN MAY 15, 2008.  BANK HEREBY
WAIVES (I) RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE
PERIODS ENDING OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008 AND
FEBRUARY 29, 2008 AND (II) RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL
STATEMENT FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM, ON OR BEFORE
JANUARY 31, 2008.”


 

and inserting the following text in lieu thereof:

 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER (I) ITS MONTHLY
UNAUDITED FINANCIAL STATEMENTS FOR PERIODS ENDING ON A DATE BETWEEN APRIL 30,
2007 AND JULY 31, 2007, INCLUSIVE, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN
ANY EVENT WITHIN THIRTY DAYS


 


3

--------------------------------------------------------------------------------



 


AFTER THE END OF EACH APPLICABLE MONTH,  (II) ITS MONTHLY UNAUDITED FINANCIAL
STATEMENT FOR PERIOD ENDING ON AUGUST 31, 2007, IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT ON OR BEFORE NOVEMBER 15, 2007, (III) ITS MONTHLY
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON SEPTEMBER 30, 2007, IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN DECEMBER 15,
2007, (IV) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON
DECEMBER 31, 2007, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER
THAN APRIL 9, 2008, WITH FINAL FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS
OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER
THAN JULY 15, 2008, AND (V) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE
PERIOD ENDING ON MARCH 31, 2008, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY
EVENT NO LATER THAN LATER THAN JUNE 15, 2008, WITH FINAL FORMS TO BE DELIVERED
TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE
SEC BUT IN NO EVENT LATER THAN JULY 15, 2008.  BANK HEREBY WAIVES (I) RECEIPT OF
BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING
OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008, FEBRUARY 29, 2008,
APRIL 30, 2008 AND MAY 31, 2008 AND (II) RECEIPT OF BORROWER’S MONTHLY UNAUDITED
FINANCIAL STATEMENT FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM, ON
OR BEFORE JANUARY 31, 2008.”


 


(VIII)                        SECTION 6(5) OF THE SCHEDULE TO THE LOAN AGREEMENT
SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END OF THE
SECTION:


 


“; PROVIDED, HOWEVER, (I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007
AND NOVEMBER 30, 2007, INCLUSIVE, IN DRAFT FORM, PROVIDED FURTHER THAT BORROWER
DELIVERS ITS MONTHLY COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30,
2007 AND SEPTEMBER 30, 2007 IN FINAL FORM, AS SOON AS AVAILABLE, AND IN ANY
EVENT NO LATER THAN MAY 15, 2008, (II) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM,
AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL
FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT LATER THAN
MAY 15, 2008, AND (III) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING MARCH 31, 2008, AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN MAY 15, 2008.  BANK HEREBY WAIVES (I) RECEIPT OF BORROWER’S MONTHLY
COMPLIANCE CERTIFICATES (I) FOR THE PERIODS ENDING OCTOBER 31, 2007,
NOVEMBER 30, 2007, JANUARY 31, 2008 AND FEBRUARY 29, 2008 AND (II) RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31,
2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, (I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007
AND NOVEMBER 30, 2007, INCLUSIVE, IN DRAFT FORM, PROVIDED FURTHER THAT BORROWER
DELIVERS ITS MONTHLY COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30,
2007 AND SEPTEMBER 30, 2007 IN FINAL FORM, AS SOON AS AVAILABLE, AND IN ANY
EVENT NO LATER THAN MAY 15, 2008, (II) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM,
AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL
FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT LATER THAN
JULY 15, 2008, AND (III) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING MARCH 31, 2008, IN DRAFT FORM, AS SOON AS AVAILABLE, AND
IN ANY EVENT NO LATER THAN JUNE 15, 2008, WITH FINAL FORMS TO BE DELIVERED TO
BANK AS SOON AS AVAILABLE BUT IN NO EVENT LATER THAN JULY 15, 2008.  BANK HEREBY
WAIVES (I) RECEIPT OF BORROWER’S MONTHLY COMPLIANCE CERTIFICATES (X) FOR THE
PERIODS ENDING OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008,
FEBRUARY 29, 2008, APRIL 30, 2008 AND MAY


 


4

--------------------------------------------------------------------------------



 


31, 2008 AND (Y) RECEIPT OF BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE
PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008.”


 


(IX)                                SECTION 6(6) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER ITS QUARTERLY
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007,
SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 IN DRAFT FORM AS SOON AS AVAILABLE, AND
IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL FORMS OF THE SEPTEMBER 30,
2007 AND DECEMBER 31, 2007 QUARTERLY UNAUDITED FINANCIAL STATEMENTS TO BE
DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS
WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008.  BANK HEREBY WAIVES
RECEIPT OF BORROWER’S QUARTERLY UNAUDITED FINANCIAL STATEMENT FOR THE PERIOD
ENDING DECEMBER 31, 2007 IN DRAFT FORM ON OR BEFORE FEBRUARY 15, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF (I) DELIVER ITS QUARTERLY
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007,
SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 IN DRAFT FORM AS SOON AS AVAILABLE, AND
IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL FORMS OF THE SEPTEMBER 30,
2007 QUARTERLY UNAUDITED FINANCIAL STATEMENTS TO BE DELIVERED TO BANK WITHIN
THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO
EVENT LATER THAN MAY 15, 2008; (II) DELIVER ITS QUARTERLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIOD ENDING ON DECEMBER 31, 2007 IN FINAL FORM WITHIN THREE
DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT
LATER THAN JULY 15, 2008; AND (III) DELIVER ITS QUARTERLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIOD ENDING ON MARCH 31, 2008 IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT NO LATER THAN JUNE 15, 2008, WITH FINAL FORMS OF THE
MARCH 31, 2008 QUARTERLY UNAUDITED FINANCIAL STATEMENTS TO BE DELIVERED TO BANK
WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN
NO EVENT LATER THAN JULY 15, 2008.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S
QUARTERLY UNAUDITED FINANCIAL STATEMENT FOR THE PERIOD ENDING DECEMBER 31, 2007
IN DRAFT FORM ON OR BEFORE FEBRUARY 15, 2008.”


 


(X)                                   SECTION 6(7) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE END OF THE
SECTION:


 


“; PROVIDED, FURTHER, THAT BORROWER MAY DELIVER ITS ANNUAL OPERATING BUDGETS
(INCLUDING INCOME STATEMENTS, BY QUARTER) FOR ITS FISCAL YEAR END 2009 ON OR
BEFORE JUNE 15, 2008.    BANK HEREBY WAIVES RECEIPT OF BORROWER’S PRO FORMA
BALANCE SHEET AND PRO FORMA STATEMENT OF CASH FLOWS FOR ITS FISCAL YEAR END
2009. ”




4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF ONE HUNDRED TWENTY FIVE THOUSAND DOLLARS ($125,000), WHICH
FEE SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE
DATE HEREOF.  BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH


 


5

--------------------------------------------------------------------------------



 


DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO
THE LOAN AGREEMENT, IN SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION
AGREEMENT, AND/OR IN CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS
CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED
IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE ELEVENTH LOAN MODIFICATION
AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

 

BORROWER:

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

    /s/ Bradley T. Miller

 

Name:

 Bradley T. Miller

 

Title:

Chief Financial Officer

 

 

 

 

BANK:

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

     /s/ Michael Tramack

 

Name:

  Michael Tramack

 

Title:

   Senior Vice President

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

 

 

 

By:

     /s/ Bradley T. Miller

 

Name:

  Bradley T. Miller

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------